Order entered December 14, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01471-CR
                                       No. 05-15-01472-CR
                                       No. 05-14-01473-CR
                                       No. 05-15-01474-CR
                                       No. 05-15-01475-CR

                              SENRICK WILKERSON, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
       Trial Court Cause Nos. F10-01183-J, F10-01184-J, F10-01182-J, F10-01183-J,
                               F10-01184-J, F10-01185-J

                                             ORDER
       Appellant has filed two notices of appeal complaining of different things related to the

above trial court numbers. The Court questions whether it has jurisdiction over the appeals, but

can make no determination based on the documents before us.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, clerk’s records that contain all of the documents appellant has filed in the

above trial court numbers since July 1, 2015. After the Court has received the clerk’s records, it

will determine its jurisdiction over the appeals.
       We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk; Senrick Wilkerson; and the Dallas County District Attorney’s Office.


                                                    /s/    ADA BROWN
                                                           JUSTICE